Case 2:13-cr-20224-MAG-RSW
              Case: 18-1639 Document:
                            ECF No. 848-1filedFiled:
                                               01/03/19
                                                     01/03/2019
                                                           PageID.1017
                                                                  Page: 1Page 1 of 3 (1 of 3)



                                            No. 18-1639
                                                                                       FILED
                            UNITED STATES COURT OF APPEALS                       Jan 03, 2019
                                 FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


                                                          )
                                                          )
 In re: GHAZI MANNI,                                      )
                                                          )          ORDER
        Movant.                                           )
                                                          )
                                                          )


        Before: SUHRHEINRICH, BATCHELDER, and BUSH, Circuit Judges.


        Ghazi Manni, a pro se federal prisoner, moves this court for an order authorizing the
 district court to consider a second or successive motion to vacate pursuant to 28 U.S.C. § 2255.
 See 28 U.S.C. §§ 2244(a), 2255(h).
        Manni pleaded guilty to possession of a firearm and ammunition by a felon. The district
 court imposed a term of imprisonment of 87 months. Manni appealed. On appeal, the parties
 agreed that there was a mistake in calculating his base offense level, and the correct level would
 have resulted in an advisory sentencing guideline range of 70 to 87 months.           The parties
 therefore jointly moved to vacate Manni’s sentence and remand for resentencing, and this court
 granted the motion. United States v. Manni, No. 14-1863 (6th Cir. Mar. 17, 2015) (order). On
 June 26, 2015, the district court entered an amended judgment, imposing a 70-month term of
 imprisonment on the convictions from the direct appeal. Manni did not appeal.
        Manni filed this motion for authorization in June 2018. In it, he explains that in 2017, he
 discovered an error in his “out date” as calculated by the Bureau of Prisons.               Manni
 acknowledges that he has never filed a motion to vacate under § 2255 but, due to the statute of
 limitations, he must request this court’s permission to file a second or successive § 2255 motion.
        To obtain our permission to file a second or successive § 2255 motion, a movant must
 make a prima facie showing that: 1) there is newly discovered evidence that, if proven and
Case 2:13-cr-20224-MAG-RSW
              Case: 18-1639 Document:
                            ECF No. 848-1filedFiled:
                                               01/03/19
                                                     01/03/2019
                                                           PageID.1018
                                                                  Page: 2Page 2 of 3 (2 of 3)
                                             No. 18-1639
                                                 -2-

 viewed in light of the evidence as a whole, sufficiently establishes that no reasonable factfinder
 would have found him guilty; or 2) a new rule of constitutional law applies to his case that the
 Supreme Court has made retroactive to cases on collateral review. See 28 U.S.C. §§ 2244(b),
 2255(h); In re Green, 144 F.3d 384, 388 (6th Cir. 1998) (per curiam).
         Only a prior motion determined on the merits triggers the restrictions on “second or
 successive” applications. See Slack v. McDaniel, 529 U.S. 473, 485-86 (2000). By his own
 admission, Manni has never filed a prior § 2255 motion, and the government concurs. Under
 these circumstances, the authorization required to file a second or successive habeas application
 does not apply, despite any statute of limitations.
         Manni’s motion for leave is DENIED as unnecessary. The case is TRANSFERRED to
 the district court.


                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
Case 2:13-cr-20224-MAG-RSW
              Case: 18-1639 Document:
                            ECF No. 848-2filedFiled:
                                               01/03/19
                                                     01/03/2019
                                                           PageID.1019
                                                                  Page: 1Page 3 of 3 (3 of 3)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                  Filed: January 03, 2019




 Ms. Patricia Gaedeke
 United States Attorney's Office
 211 W. Fort Street
 Suite 2001
 Detroit, MI 48226

 Ghazi Manni
 U.S.P. Leavenworth
 P.O. Box 1000
 Leavenworth, KS 66048

                      Re: Case No. 18-1639, In re: Ghazi Manni
                          Originating Case No. : 2:13-cr-20224-1

 Dear Mr. Manni and Counsel,

    The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Michelle M. Davis
                                                  for Cheryl Borkowski, Case Manager
                                                  Direct Dial No. 513-564-7025

 cc: Mr. David J. Weaver

 Enclosure
